Citation Nr: 0936492	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (originally claimed as bipolar disorder).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1953 to 
September 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently has a psychiatric 
disorder related to his active service.  Specifically, he 
contends that he currently has a psychiatric disorder, to 
include bipolar disorder that is related to his medical 
discharge for manic depression during service.  

Service treatment records do show that the Veteran was 
treated for a psychiatric condition during service.  
Enlistment examination dated July 1953 noted a normal 
psychiatric state.  However, in August 1955, the Veteran had 
a violent episode, triggered by a moderate amount of alcohol, 
in which he became dangerous and had complete disregard for 
authority.  The Veteran was initially given a diagnosis of 
acute, mixed, manic-depressive reaction and transferred to 
the US Naval Hospital in Chelsea, Massachusetts.  A Report of 
Board of Medical Survey evaluated the Veteran and noted that 
psychological testing indicated evidence of an immature, 
impulsive, and aggressive personality.  The Veteran's 
diagnosis was changed to a diagnosis of aggressive reaction, 
existing prior to service and the Veteran was recommended for 
discharge.

Post service medical records reflect significant treatment 
for psychiatric conditions including; alcohol dependence, 
cannabis abuse, depressive disorder not otherwise specified, 
manic depression, rule out substance induced mood disorder, 
rule out substance induced personality disorder, adjustment 
disorder with mixed anxiety and depressed mood, and bipolar 
affective disorder.

While the Veteran was afforded VA examinations in June 1997 
and August 2002, and while the numerous post service records 
reflect treatment for psychiatric disorders, none of the 
numerous records address whether the Veteran's current 
psychiatric disorder had an onset during his military 
service, or if the disorder pre-existed the Veteran's whether 
his military service aggravated his psychiatric disorder.

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  Therefore, an 
examination should be obtained to resolve these issues.  

Additionally, the Board notes that the Veteran reported that 
he receives Social Security disability benefits.  There is no 
indication that any attempt was made obtain these records.  
The duty to assist requires further development.  38 C.F.R. 
§ 3.159(c) (2009).    

Accordingly, the case is REMANDED for the following actions:

1.	After obtaining any necessary 
authorization, the AMC/RO must attempt 
to obtain copies of the Veteran's 
Social Security Administration 
records, including any medical 
records.  If the AMC/RO is 
unsuccessful in its efforts to obtain 
any such evidence, it must: (a) notify 
the claimant of the specific records 
that it is unable to obtain; (b) 
document the efforts VA has made to 
obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant 
must then be given an opportunity to 
respond should so inform the Veteran 
of its inability to obtain the 
evidence and request the Veteran to 
submit such evidence.

2.	The AMC/RO should schedule the Veteran 
for a VA psychiatric examination.  The 
claims file should be provided to the 
examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished 
and any such results must be included 
in the examination report.  A complete 
rationale for all opinions expressed 
must be provided. 

    The examiner should address the 
following:
    
a. What is the current diagnosis of 
any acquired psychiatric present? 

b. After examination and reviewing 
the claims file, especially the 
service treatment records, is it more 
likely than not (50 percent 
probability or better) that the 
currently diagnosed psychiatric 
disorder is related to the in-service 
diagnoses and treatment?  That is, 
were the in-service findings more 
likely that not the precursor or 
early symptoms of the now denoted 
disorder?

c. If the examiner determines that 
the Veteran's psychiatric disorder 
did not have its onset during active 
service, the examiner should opine as 
to when the onset of a psychiatric 
disorder occurred.  If the examiner 
determines that the psychiatric 
disorder's onset occurred prior to 
service, the examiner should address 
whether the Veteran's psychiatric 
disorder was aggravated by his active 
service, i.e., whether the disorder 
underwent an increase in severity 
during service.  If so, the examiner 
should opine as to whether the 
increase was beyond the natural 
progression of the disability.  

The examiner should give a complete 
rationale for all opinions given.

3.	After the development requested has 
been completed, the AMC/RO should 
review any examination reports to 
ensure that they are in complete 
compliance with the directives of 
this REMAND.  If any report is 
deficient in any manner, the AMC/RO 
must implement corrective procedures 
at once.

4.	After the foregoing, the AMC/RO 
should review the Veteran's claim; 
including any evidence submitted 
after the April 2007 Supplemental 
Statement of the Case.  If the 
determination is adverse to the 
Veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




